                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :

                                      :        CRIMINAL NO. 17-60
   v.
                                      :         (JUDGE MANNION)
KELLY BRADY,
                                      :
        Defendant
                                      :



                                 ORDER

    Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

  (1) The defendant Kelly Brady’s Motion for Immediate Release to Home

    Confinement, (Doc. 58), is construed as an emergency petition for writ

    of habeas corpus pursuant to 28 U.S.C. §2241.

  (2) The clerk of court is directed to docket Brady’s Doc. 58 motion as a

    §2241 habeas petition and to assign it a separate civil number. Due to

    the immediate request for relief sought, the clerk of court is directed

    forgo the thirty-day administrative order requiring Brady to pay the filing

    fee for a habeas petition, as that can be addressed in the proper

    jurisdictional court.
    (3) The clerk of court is then directed to forthwith transfer Brady’s habeas

           petition to the U.S. District Court for the District of Connecticut.

    (4) To the extent Brady’s Doc. 58 motion could be alternatively construed

           as a motion for compassionate release, it is DISMISSED WITHOUT

           PREJUDICE for lack of jurisdiction since she has failed to comply with

           §3582(c)(1)(A)’s exhaustion requirement.



                                               s/ Malachy   E. Mannion
                                               MALACHY E. MANNION            United
                                               States District Judge
DATE: April 14, 2020
17-60-01




                                           -2-
